TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00449-CR


Louis Falcon, Jr., Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT

NO. B-01-0379-S, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


A jury found appellant Louis Falcon, Jr., guilty of harassing a jail officer by throwing
urine on him.  See Tex. Pen. Code Ann. § 22.11 (West 2003).  The jury assessed punishment,
enhanced by two previous felony convictions, at imprisonment for thirty years.
Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  After examining the record, appellant also filed a pro se brief.
In his pro se brief, appellant calls attention to what he considers to be conflicts in the
testimony of various witnesses.  It was for the jury as trier of fact to judge of the credibility of the
witnesses and the weight to be given their testimony.  Bonham v. State, 680 S.W.2d 815, 819 (Tex.
Crim. App. 1984); Castellano v. State, 810 S.W.2d 800, 807 (Tex. App.--Austin 1991, no pet.). 
Viewing the evidence in the light most favorable to the verdict, a rational jury could find each
element of the offense beyond a reasonable doubt.  See Jackson v. Virginia, 443 U.S. 307, 324
(1979); Griffin v. State, 614 S.W.2d 155, 158-59 (Tex. Crim. App. 1981) (standard of review).
Appellant complains that the prosecutor violated a motion in limine when, while
cross-examining appellant, he referred to appellant's California conviction.  There was no objection
and, in any event, appellant could be impeached with his previous convictions.  Tex. R. Evid. 609. 
Appellant also complains of what he says was improper jury argument by the prosecutor, but there
was no objection.  See Cockrell v. State, 933 S.W.2d 73, 89 (Tex. Crim. App. 1996).
Appellant contends his trial counsel was ineffective by failing to make certain
objections, by failing to call witnesses recommended by appellant, and by mishandling the witnesses
he did call.  Some of the factual allegations made by appellant are not supported by the record before
us.  On this record, appellant has not overcome the strong presumption that counsel's conduct fell
within the wide range of reasonable professional assistance.  See Mallett v. State, 65 S.W.3d 59, 63
(Tex. Crim. App. 2001); Jackson v. State, 877 S.W.2d 768, 771 (Tex. Crim. App. 1994).
Finally, appellant complains of several typographical errors in the record, none of
which constitutes grounds for reversal.  We will, however, modify the judgment of conviction to
reflect that the date of judgment and sentencing was March 19, 2002, not March 19, 2001.

We have reviewed the record and briefs and find nothing that might arguably support
the appeal.  Counsel's motion to withdraw is granted.
As modified, the judgment of conviction is affirmed.


				__________________________________________
				Mack Kidd, Justice
Before Justices Kidd, Yeakel and Patterson
Modified and, as Modified, Affirmed
Filed:   April 10, 2003
Do Not Publish